Citation Nr: 0916771	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  07-34 656A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to Vocational Rehabilitation benefits under Title 
38, Chapter 31, United States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2007 determination of the St. Louis, 
Missouri RO that the Veteran was not entitled to Chapter 31 
Vocational Rehabilitation Benefits.  

The matter of entitlement to Vocational Rehabilitation 
Benefits was previously before the Board in March 2008 and 
was remanded for further development.  It has now returned to 
the Board for further appellate consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the Veteran's claim for entitlement to 
Vocational Rehabilitation benefits under Title 38, Chapter 
31, United States Code, was previously before the Board in 
March 2008.  At that time, the Board remanded the matter for 
the RO to contact the Veteran and ascertain whether the 
Veteran wanted a Travel Board hearing or a videoconference 
hearing.  The evidence of record includes a statement, dated 
in April 2009, by the Veterans accredited representative 
which reflects that in June 2008, the Veteran notified the 
representative that he no longer requests a personal hearing 
before the Board.  The evidence of record also includes a 
letter, dated in June 2008, in which the Veteran's accredited 
representative notes that the Veteran is not requesting any 
hearing on the issue of Vocational Rehabilitation benefits.  

Nevertheless, the claims folder does not include the 
Veteran's claim for Vocational Rehabilitation, the March 2007 
rating decision, the evidence associated with the claim, any 
Statement of the Case, or the Veteran's substantive appeal.  
The Board cannot adjudicate the claim without such documents.

Accordingly, the case is REMANDED for the following action:

1.	Associate with the Veteran's claims 
file all documentation/records 
prepared, or obtained, pursuant to the 
Veteran's claim for VA vocational 
rehabilitation benefits, to include any 
VA vocational rehabilitation folder.

2.	Thereafter, return the case to the 
Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




